                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA




In re: Kurt Nels Monson and Jennifer Lynn Monson                                                   Case No.: 18−50554
Debtor(s)                                                                                                    Chapter 7

Donald Matros                                                                                Adv. Proc. No. 18−05030
Plaintiff

v.

Kurt Nels Monson
Jennifer Lynn Monson
Defendant




A lawsuit has been started against you. You have been or will be served with a Summons and Complaint. If the
plaintiff is successful, or you do not respond in time, you could end up owing money to the plaintiff, even though, if
you are the debtor in the related case, you may have received a discharge. You should consult your attorney as soon
as possible, unless you wish to represent yourself.

If you are unable to afford an attorney, you may contact:



                                                   Volunteer Attorney Program
                                                 Consumer Credit Advocacy Project
                                                        (218) 723−4005



                     You will be screened for eligibility and if it is determined that you are eligible, an
                     attorney may be found who will represent you without payment of attorney's fees. You
                     are encouraged to contact Volunteer Attorney Program as soon as possible after
                     receiving this notice.


                     You may also obtain bankruptcy related advice through the Consumer Credit Advocacy
                     Project, a free service open to all individuals, without regard to income eligibility.
                     Minnesota residents can receive up to 15 minutes of basic information and advice from a
                     bankruptcy attorney. The volunteer attorney can review the complaint, explain laws and
                     procedures, and talk about your legal options. The clinic is available on a monthly basis
                     in Duluth. For defendants residing in Benton, Koochiching, Mille Lacs & Morrison
                     counties, please refer to the Minneapolis and St. Paul Bankruptcy Clinics. For more
                     information and a complete schedule, see www.mnb.uscourts.gov.
Dated: 11/26/18                                             Lori Vosejpka
                                                            Clerk, United States Bankruptcy Court
                                                            By: amm
                                                            Deputy Clerk
mnbprbod2015
